Exhibit 10.1

 

[ex_101106img002.gif]

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of December
1, 2017 by and between NovaBay Pharmaceuticals, Inc. (“Company”) and Lewis
Stuart (“Executive”).

 

RECITAL

 

The Company and Executive desire to formalize and reflect Executive’s employment
under the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recital, the mutual covenants
herein contained and for other good and valuable consideration, the parties
hereto hereby agree as follows:

 

I.     EMPLOYMENT.

 

A.     Position and Responsibilities. The Company hereby employs the Executive
as its Chief Commercial Officer (“CCO”). Executive shall do and perform all such
services and acts as necessary or advisable to fulfill the duties and
obligations of said position and/or such other and/or additional
responsibilities as reasonably delegated to Executive by Executive’s superior
and/or the Company’s Board of Directors (the “Board”) typically performed by a
CCO consistent with the Company’s Bylaws.

 

B.     Term. Executive’s employment with the Company is at-will and shall be
governed by the terms of this Agreement, commencing on December 1, 2017 and
continuing to and including November 30, 2019, unless this Agreement is
terminated at some earlier time in accordance with the terms of this Agreement.

 

C.     Devotion. Except as heretofore or hereafter excepted by the Company in
writing, during the term of this Agreement, Executive (i) shall devote full time
and attention to the foregoing responsibilities, (ii) shall not engage in any
other business or other activity which may materially interfere with Executive’s
performance of said responsibilities, and (iii) except as to any investment made
in a publicly traded entity not amounting to more than 1% of its outstanding
equity, shall not, directly or indirectly, as an employee, consultant, partner,
principal, director or in any other capacity, engage or participate in any
business that is in competition with the Company.

 

D.     Services’ Uniqueness. It is agreed that Executive’s services to be
performed under this Agreement are special, unique and extraordinary and give
rise to peculiar value, the loss of which may not be reasonably or adequately
compensated by a damages award, in any legal action. Accordingly, in addition to
any other rights or remedies available to the Company, the Company shall be
entitled to injunctive and other equitable relief to prevent or remedy a breach
of the terms of this Agreement by Executive.

 

1

--------------------------------------------------------------------------------

 

 

II.     PROPRIETARY RIGHTS, CONFIDENTIAL INFORMATION, NONSOLICITATION, ETC.

 

Executive has executed an agreement relating to the treatment of (and
Executive’s obligations as to) proprietary rights, confidential information, and
certain non-solicitation and other matters. It is further understood and agreed
that said agreement is deemed to continue in full force and effect, binding and
not affected, in any manner, by the terms in this Agreement.

 

III.     COMPENSATION AND BENEFITS.

 

Executive’s compensation and bonus rights are as follows:

 

 

A.

Salary. Executive shall be entitled to an annual salary of Three Hundred
Thousand US dollars ($300,000) (the “Base Salary”), subject to such deductions,
withholding and other charges as required by law, payable in accordance with the
Company’s standard payroll schedule. Executive’s salary shall be subject to at
least an annual review by the Company and may be adjusted by action of the
Board, based on Executive’s performance, the financial performance of the
Company and the compensation paid to a CCO (in comparable positions). Such
adjustment shall not reduce your then current annual base salary unless you
provide written consent.

 

 

B.

Equity.

 

 

1.     Stock Options. The Company will recommend to the Board of Directors that
the Executive be granted an award of 100,000 stock options at the next Board
meeting, currently scheduled for December 14, 2017 (“Grant Date”). The exercise
price will be the closing price of one share of Common Stock on the NYSE
American on the Grant Date. Twenty five percent (25%) of the award will vest on
the first anniversary of the Grant Date with 6.25% of the remaining award
vesting every three months thereafter.

     

2.     Restricted Stock Units. The Company will also recommend to the Board of
Directors that the Executive be granted an award of 10,000 Restricted Stock
Units (“RSUs”) at the next Board meeting, currently scheduled for December 14,
2017 (“Grant Date”). The RSUs will vest on August 1, 2018, provided that the
Executive has successfully completed the performance criteria. The performance
criteria will be determined at the end of the second quarter of 2018 and
communicated to the Executive at that time.

 

2

--------------------------------------------------------------------------------

 

 

C.     Bonus. The Executive shall be eligible for any bonus plan that is deemed
appropriate by the Board of Directors of the Company.

 

1.     Annual Bonus. Executive shall be entitled to an Annual Bonus of up to 30%
of Base Salary. Such amount of bonus payment, if any, as considered and approved
by the Board in its sole discretion annually (for each year of services) during
the term of this Agreement, which bonus amount shall be determined by all
factors deemed relevant for that purpose by Board and shall include (i) the
fulfillment, during the relevant year, of specific milestones and tasks
delegated, for such year, to Executive as set by Executive and the Company’s
President and/or the Board, before the end of the first calendar Quarter (ii)
the evaluation of Executive by the Company’s President and/or the Board, (iii)
the Company’s financial, product and expected progress and (iv) other pertinent
matters relating to the Company’s business and valuation. The amount of any
annual bonus determined with respect to performance during a calendar year or
the Company’s fiscal year, as the case may be, will be paid in full on or before
the date that is 2½ months following the end of the year for which the bonus was
earned. The Compensation Committee of the Board of Directors shall have the sole
discretion to pay any or all of the Annual Bonus in the form of equity
compensation. Any such equity compensation shall be issued from the Company’s
Omnibus Incentive Plan, and shall be fully vested upon payment.

 

D.     Other Benefits. Executive shall be entitled to four (4) weeks of paid
vacation for each calendar year to be taken pursuant to the Company’s vacation
benefits policy. Executive is also entitled to other benefits as (i) are
generally available to the Company’s other similar, high level executives,
consisting of such medical, retirement and similar benefits as are so available
and (ii) are deemed special to Executive and approved by the Board.

 

IV.     TERMINATION.

 

A.     At-Will Employment. It is understood and agreed by the Company and
Executive that this Agreement does not contain any promise or representation
concerning the duration of Executive's employment with the Company. Executive
specifically acknowledges that his employment with the Company is at-will and
may be altered or terminated by either Executive or the Company at any time,
with or without cause and subject to the notice requirement in paragraph E
below. In addition, that the rate of salary, any bonuses, paid time off, other
compensation, or vesting schedules are stated in units of years or months or
weeks does not alter the at-will nature of the employment, and does not mean and
should not be interpreted to mean that Executive is guaranteed employment to the
end of any period of time or for any period of time. In the event of conflict
between this disclaimer and any other statement, oral or written, present or
future, concerning terms and conditions of employment, the at-will relationship
confirmed by this disclaimer shall control. This at-will status cannot be
altered except in a writing signed by Executive and approved by the Board.

 

B.     Termination of Employment. Although Executive’s employment hereunder
shall be deemed “at will,” any termination shall be subject to the following
terms:

 

1.     For Cause. In the event that Executive is terminated for cause (as
hereinafter defined), Executive shall be entitled to Executive’s earned wages
through the date his employment with the Company is terminated, his accrued but
unused vacation, reimbursements of his outstanding expenses incurred and
submitted in compliance with Company policies and any other portion of his
compensation earned through the termination date.

 

3

--------------------------------------------------------------------------------

 

 

2.     Without Cause. In the event that Executive is terminated without cause,
as hereinafter defined, and provided such termination constitutes a “separation
from service” as such term is defined in Section 409A of the Internal Revenue
Code (the “Code”), and further subject to the Executive's compliance with his
obligations under the agreement referenced in Section II herein, and his
execution of a release of claims in favor of the Company in a form acceptable to
the Company in the Company’s sole discretion (the "Release"), Executive shall be
entitled to an amount equal to the Executive’s annualized Base Salary in effect
on the date of termination or separation from service (the “Severance Amount”).
The Severance Amount will be paid in twelve (12) equal consecutive monthly
installments at the monthly Base Salary rate in effect at the time of
Executive’s termination, with such installments commencing within sixty (60)
days following Executive’s separation from service, provided that (i) the
Release is executed, delivered to the Company and not revoked by Executive
during the applicable revocation period, and (ii) if such sixty (60) day period
begins in one calendar year and ends in the next calendar year, Executive shall
not designate, nor have the right to designate, the calendar year in which such
installment payments commence. The amounts payable under this Section IV.B.2
shall be in addition to Executive’s earned wages through the date his employment
is terminated from the Company, his accrued but unused vacation, reimbursements
of his outstanding expenses incurred and submitted in compliance with Company
policies and any other portion of his compensation earned through the
termination date.

 

C.     Related Provisions. The following terms, conditions and definitions shall
apply to the termination of Executive:

 

1.     “Termination Without Cause.” For purposes of Section IV.B above, a
termination without cause shall be deemed to constitute any termination of
Executive’s employment hereunder by the Company, or by Executive, other than a
termination for cause as defined below. Notwithstanding any contrary provision
herein, it is understood that a termination without cause also shall include a
termination which:

 

(a)     occurs due to the death of Executive or to any physical or mental
Long-Term Disability that would prevent the performance of Executive’s duties
under this Agreement. For the purposes of this Agreement, a “Long-Term
Disability” shall mean a long-term disability that after consideration and
implementation of reasonable accommodations (provided that no accommodation that
imposes undue hardship on the Company will be required), renders or will render
Executive unable to perform his essential job functions for one hundred eighty
(180) days out of any three hundred sixty-five (365) -day period or for four
consecutive months. The determination of Executive’s Long-Term Disability shall
be made by Executive’s attending physician unless the Board disagrees with such
determination, in which case Executive’s Long-Term Disability shall be
determined by a majority of three physicians qualified to practice medicine in
the State of the Executive’s residence, one to be selected by each of the
Executive (or his authorized representative) and the Board and the third to be
selected by such two designated physicians; or

 

2.     “Termination For Cause.” Subject to the notice requirement as provided in
paragraph E below, for purposes of Section IV.B.2 (and Section IV.C.1) above, a
termination for cause shall be a termination of Executive’s employment hereunder
made:

 

(a)     by the Company, if Executive:

 

(i)     materially breaches any material terms of this Agreement which has
caused demonstrable injury to the Company;

 

4

--------------------------------------------------------------------------------

 

 

(ii)     commits willful gross acts of dishonesty, fraud, misrepresentation, or
other acts of moral turpitude taken by Executive in connection with Executive
responsibilities as an employee provided that no act or failure to act shall be
considered "willful" under this definition unless Executive acted, or failed to
act, with an absence of good faith and without a reasonable belief that his
action, or failure to act, was in the best interest of the Company;

 

(iii)     is convicted of any felony or any crime involving moral turpitude
resulting in either case in significant and demonstrable harm to the Company; or

 

(iv) fails to achieve the stated milestones and tasks as requested in writing by
the Board of Directors, including but not limited to failure to perform, or
continuing to neglect the performance of duties assigned to Executive, which
failure or neglect will significantly and adversely affect the Company’s
business or business prospects and which failure is due to circumstances within
Executive’s reasonable control.

 

(b)     by Executive.

 

D.     Company Actions. All relevant determinations to be made by the Company
under paragraph C.2(a) above shall be made in the reasonable discretion of the
Board (or, if so delegated by said Board, by a committee of the Board), acting
in good faith, and, except as otherwise specified herein, shall be conclusive
and binding, but shall be subject to arbitration in accordance with Section V
below. This Agreement is intended to comply with the requirements of Internal
Revenue Code Section 409A (“Section 409A”) and the Board and the Board committee
will interpret its provisions accordingly. If, at the time of Executive’s
termination, any stock of the Company is publicly-traded and the Company
determines that Executive is a “specified employee” within the meaning of
Section 409A of the Code at such time, then (i) the salary continuation payments
specified herein (to the extent that they are subject to Section 409A of the
Code) will commence on the earlier of (A) the first business day following
expiration of the six-month period measured from your separation or (B) the date
of your death and (ii) the installments that otherwise would have been paid
prior to such date will be paid in a lump sum when the salary continuation
payments commence. Executive understands and agrees that the Company makes no
assurances with respect to the tax consequences arising as a result of this
Agreement and the payment of any tax liabilities or related penalties arising
out of this Agreement is solely and exclusively the responsibility of Executive,
without any expectation or understanding that the Company will pay or reimburse
Executive for such taxes or other items. Concerning any Section 409A taxes or
related penalties the Company will use its best efforts in good faith to reduce
or eliminate such tax liabilities or penalties including but not limited to a
delay of such payments the minimum time necessary to avoid tax liabilities or
penalties. If any payment is delayed pursuant to this paragraph on the date of
payment the Company shall pay in a lump sum all payments that otherwise would
have been paid during the period of the delayed payments.

 

5

--------------------------------------------------------------------------------

 

 

E.     Notice and Remedy. In the event that any reason for termination by the
Company under paragraph C.2(a) above may be cured by Executive, then the Company
shall first give a written notice to the Executive (by mail, or by email, or by
fax, to the last known address of the recipient; said notice being deemed given,
if by mail, as of the earlier of four days after mailing or as of the date when
actually received, or, if by email or fax, when sent), specifying the reason for
termination and providing a period of 30 days to cure the fault or reason
specified. Lacking such cure within said 30 days, or if the notified party
earlier refuses to effect the cure, the termination shall then be deemed
effective. If such cure is so made, the termination shall not then be deemed
effective, but any later conduct of a similar nature constituting a reason for
termination shall allow the Company the right to cause the termination
effectiveness without need for any further period of time to cure. All
communications shall be sent to the address as set forth on the signature page
hereof, or to such other address as a party may designate by ten days’ advance
written notice to the other party hereto.

 

V.     ARBITRATION.

 

A.     Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, or any of the rights, benefits or obligations
resulting from its terms, shall be settled by arbitration in San Francisco,
California. Except for the right of the Company and Executive to seek injunctive
relief in court, any controversy, claim or dispute of any type arising out of or
relating to Executive’s employment or the provisions of this Agreement shall be
resolved in accordance with this Section V of the Agreement, regarding
resolution of disputes, which will be the sole and exclusive procedure for the
resolution of any such disputes. This Agreement shall be enforced in accordance
with the Federal Arbitration Act, the enforcement provisions of which are
incorporated by this reference. Matters subject to these provisions include,
without limitation, claims or disputes based on statute, contract, common law
and tort and will include, for example, matters pertaining to termination,
discrimination, harassment, compensation and benefits. Matters to be resolved
under these procedures also include claims and disputes arising out of statutes
such as the Fair Labor Standards Act, Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the California Labor code, and the California
Fair Employment and Housing Act. Nothing in this provision is intended to
restrict Executive from submitting any matter to an administrative agency with
jurisdiction over such matter.

 

6

--------------------------------------------------------------------------------

 

 

The Executive and the Company agree that any disputes related to or arising out
of the Executive’s employment with the Company will be determined by arbitration
in accordance with the then-current JAMS employment arbitration rules and
procedures, except as modified herein. The arbitration will be conducted by a
sole neutral arbitrator. If the Company and Executive cannot agree on an
arbitrator, then the arbitrator will be selected by JAMS in accordance with Rule
12 of the JAMS employment arbitration rules and procedures. Reasonable discovery
will be permitted by both parties and the arbitrator may decide any issue as to
discovery. The arbitrator may decide any issue as to whether or as to the extent
to which any dispute is subject to arbitration in this Section V and may award
any relief permitted by law. The arbitrator must render the award in writing,
including an explanation of the reasons for the award. Judgment upon the award
may be entered by any court having jurisdiction of the matter, and the decision
of the arbitrator will be final and binding. The parties hereto hereby waive to
the fullest extent permitted by law any rights to appeal or to review of such
award by any court. The statute of limitations applicable to the commencement of
a lawsuit will apply to the commencement of arbitration under Section V of this
Agreement. At the request of any party, the arbitrator, attorneys, parties to
the arbitration, witnesses, experts, court reporters or other persons present at
the arbitration shall agree in writing to maintain the strict confidentiality of
the arbitration proceedings. The arbitrator’s fees and cost of the Arbitration
will be paid in full by the Company.

 

B.     Acknowledgement. EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION V, WHICH
DISCUSSES ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT,
EXECUTIVE AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN
CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION,
PERFORMANCE, BREACH OR TERMINATION THEREOF TO ARBITRATION, AND THAT THE
PROVISIONS SET FORTH IN THIS SECTION V CONSTITUTE A WAIVER OF EXECUTIVE’S RIGHT
TO A JURY TRIAL.

 

C.     No Duty to Mitigate. Executive is under no contractual or legal
obligation to mitigate Executive’s damages in order to receive the severance
benefits provided in this Agreement.

 

VI.     LEGAL ADVICE.

 

Executive acknowledges that an opportunity has been afforded to Executive to
consult with legal counsel with respect to this Agreement and that no individual
representing the Company has given legal advice with respect to this Agreement.

 

VII.     MISCELLANEOUS AND CONSTRUCTION.

 

Except as otherwise specifically provided herein, this Agreement:

 

A.     and any benefits or obligations herein may not be assigned or delegated
by Executive (but may be so assigned or delegated by the Company);

 

B.     contains the entire understandings of the parties as to its subject
matter, and replaces and supersedes any existing employment agreement and any
and all contrary prior understandings or agreements;

 

C.      may be amended or modified only by a written amendment or modification
signed by the Company and Executive;

 

D.     is made in, and shall be construed under the laws of, the State of
California;

 

7

--------------------------------------------------------------------------------

 

 

E.     inures to the benefit of, and is binding upon, the permitted successors,
assigns, distributees, personal representatives, heirs and other
successors-in-interest to and of the parties hereto;

 

F.     shall not be interpreted by reference to any of the captions or headings
of the paragraphs herein, which captions or headings have been inserted for
convenience purposes only;

 

G.     shall be fully effectuated in accordance with its tenor, effect and
purposes by each of the parties hereto by executing such further documents or
taking such other actions as may be reasonably requested by the other party
hereto;

 

H.     shall be interpreted, as to its remaining provisions, to be fully lawful
and operative, to the extent reasonably required to fulfill its principal tenor,
effect and purposes, in the event that any provision either is found by any
court of competent jurisdiction to be unlawful or inoperative or violates any
statutory or legal requirement, and the balance of the Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms; and

 

I.     may be executed in more than one counterpart, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the day and year first above written.

 

 

COMPANY:

 

        NOVABAY PHARMACEUTICALS, INC.        

 

 

 

 

 

 

 

 

 

By:

/s/ Mark M. Sieczkarek

 

 

Name: 

Mark M. Sieczkarek 

 

 

Title:

Chairman & Chief Executive Officer

 

          Address:   2000 Powell Street, Suite 1150     Emeryville, CA 94608    
        E-mail: [Redacted]                     EXECUTIVE:                      
      By: /s/ Lewis Stuart     Name:  Lewis Stuart             Address:
[Redacted]             Telephone No.: [Redacted]             E-mail: [Redacted]
 

 

9

 

 

 